NOTICE OF ALLOWABILITY

Allowable Subject Matter
	Claims 1,3-18 and 20 are allowed.
The following is an examiner's statement of reason for allowance:
 This limitation of: determine whether an obstacle found on a movement path of the robot is a mirror or another robot having a same shape as the robot under operation by comparing the stored image with the acquired image, wherein the obstacle found on the movement path is determined to be the mirror based on the first indication lamp being turned on and the second indication lamp being turned off in the image acquired through the camera, wherein the obstacle found on the movement path is determined to be another robot having the same shape as the robot under operation based on the first indication lamp being turned off and the second indication lamp being turned on in the image acquired through the camera, in combination with the other elements of claim 1 are not taught or fairly suggested in the prior art of record.
This limitation of: determining whether the located object is a mirror or another robot having a same shape as the robot under operation by comparing the stored image with the acquired image, wherein the located object is determined to be the mirror based on the first indication lamp being turned on and the second indication lamp being turned off in the image acquired through the camera, wherein the located object is determined to be another robot having the same shape as the robot under operation based on the first indication lamp being turned off and the second indication lamp being turned on in the image acquired through the camera; approaching a location disposed apart from the mirror by a preset distance, that the located object is the mirror; acquiring movement location information while moving parallel to the mirror; and updating location information of the mirror with the acquired movement location information, in combination with the other elements of claim 11 are not taught or fairly suggested in the prior art of record.
This limitation of: compare information displayed on the display with the image acquired through the camera, and determine whether an obstacle found on a movement path of the robot is a mirror or another robot having a same shape as the robot under operation by comparing the stored image with the acquired image, wherein the obstacle found on the movement path is determined to be the mirror based on the first indication lamp being turned on and the second indication lamp being turned off in the image acquired through the camera, wherein the obstacle found on the movement path is determined to be another robot having the same shape as the robot under operation based on the first indication lamp being turned off and the second indication lamp being turned on in the image acquired through the camera, in combination with the other elements of claim 18 are not taught or fairly suggested in the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA D THOMAS/Examiner, Art Unit 3661

/SZE-HON KONG/Primary Examiner, Art Unit 3661